
	
		I
		112th CONGRESS
		2d Session
		H. R. 5985
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2012
			Mr. Stivers
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 3700 Riverside Drive in Columbus, Ohio, as the Master
		  Sergeant Jeffery J. Rieck and Veterans Memorial Post
		  Office.
	
	
		1.Master Sergeant Jeffery J.
			 Rieck and Veterans Memorial Post Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 3700 Riverside Drive in Columbus, Ohio, shall be known and
			 designated as the Master Sergeant Jeffery J. Rieck and Veterans Memorial
			 Post Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Master
			 Sergeant Jeffery J. Rieck and Veterans Memorial Post Office.
			
